Citation Nr: 1040633	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  03-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disability, to include posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and March 2006 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  

During the current appeal, and specifically in May 2009, the 
Veteran testified at a hearing conducted at the RO before the 
undersigned Veterans Law Judge (VLJ).  A copy of the transcript 
of that hearing is of record.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

At the outset, the Board acknowledges that, at the recent hearing 
conducted before the undersigned VLJ in May 2009, the record was 
held open for 60 days from the day of the hearing to accord the 
RO an opportunity to obtain, and to associate with the claims 
folder, copies of records of pertinent VA treatment that the 
Veteran had received between his separation from service in 1971 
and June 2004.  Indeed, a memorandum dated one week later in May 
2009 appears to indicate that RO requested records of treatment 
that the Veteran had received at the VA Medical Center (VAMC) 
Greater LA (Brentwood) between January 1971 and 2008 and intended 
to "download" records of outpatient treatment that he had 
received at this facility in 2009.  

In this regard, the Board notes that records of treatment that 
the Veteran received at the Greater LA (Brentwood) VAMC between 
June and September 2009 were procured and associated with the 
Veteran's claims folder in October 2009.  In addition, previously 
associated with the claims folder were copies of a report of 
treatment that the Veteran had received at this VA medical 
facility in April 2009 and records of treatment that he had 
received there between 1971 and March 2006.  

Importantly, however, the claims folder contains no records of 
relevant VA treatment that the Veteran may have received between 
March 2006 and June 2009 (other than the report of the April 2009 
treatment session).  Of particular importance in this matter is 
the fact that, in a February 2007 statement, the Veteran reported 
receiving ongoing psychiatric and spinal treatment at the West LA 
VAMC.  Also, according to a June 2010 letter, the Veteran has 
been receiving regular treatment for substance abuse and mental 
illness under the Dual Diagnosis Treatment Program (DDTP) of the 
Greater LA VA Healthcare System since 2005.  

Thus, a remand of the Veteran's appeal is necessary to accord the 
agency of original jurisdiction (AOJ) an opportunity to procure, 
and to associate with his claims folder, copies of records of any 
psychiatric, low back, and neck treatment that he may have 
received at the Greater LA (Brentwood) VAMC between March 2006 
and June 2009 as well as copies of reports of psychiatric 
treatment that he may have received with the DDTP of the Greater 
LA VA Healthcare System since January 2005.  See 38 U.S.C.A. 
§ 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

Furthermore, also included in the claims folder is a copy of an 
April 1984 Social Security Administration (SSA) decision awarding 
disability benefits to the Veteran.  According to that 
determination, the basis of the SSA's grant was the Veteran's 
psychiatric impairment, which was characterized as severe 
paranoid schizophrenia with an acute situational reaction, severe 
shock, and a severe conversion reaction.  

A complete and thorough review of the claims folder indicates 
that no attempt has been made to procure copies of the medical 
records used in support of the SSA grant of disability benefits 
to the Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that a veteran 
is receiving disability benefits from the SSA and where records 
from that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting SSA disability benefits as well as the 
supporting medical documents on which the determination was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Indeed, VA 
has a duty assist the Veteran in obtaining relevant records from 
other Government agencies.  See 38 C.F.R. § 3.159(c).  On remand, 
therefore, the AOJ should request copies of the medical records 
used in support of the SSA decision awarding disability benefits 
to the Veteran.  [As previously noted herein, the Veteran's 
claims folder already contains a copy of the April 1984 SSA 
determination awarding disability benefits to the Veteran.]  

In addition, the Veteran recently testified that he underwent 
physical examinations during his reserve service from 1971 to 
1975.  Hearing transcript (T.) at 17-24.  In a written statement 
dated on the same day as the hearing, the Veteran provided the 
address of his Reserve location from 1971 to 1975.  Service 
treatment (including examination) records from the Veteran's 
reserve duty are not included in his claims folder.  On remand, 
therefore, an attempt should be made to procure copies of any 
such reserve treatment records that may have available.  

Moreover, service treatment records from the Veteran's period of 
active duty reflect his complaints of back pain "ostensibly from 
heavy lifting" in January 1971.  An impression of lumbosacral 
strain was rendered.  X-rays taken of his lumbosacral spine 
showed a mild lower thoracic dextroscoliosis which the examining 
physician felt was "probably due to positioning."  Chronic low 
back pain was also noted in June 1971.  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded a VA examination of his 
back.  In light of the pertinent in-service complaints and 
findings, as well as the Veteran's report of ongoing back and 
spine treatment (see VA Form 21-4138, Statement In Support Of 
Claim, dated in February 2007), the Board believes that, on 
remand, the Veteran should be accorded an opportunity to undergo 
a VA examination of his lumbar spine and cervical spine.  The 
purpose of this evaluation is to determine the nature and 
etiology of any diagnosed lumbar spine and cervical spine 
disability that the Veteran may have.  

Also, a September 2002 letter appeared to satisfy the 
notification requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to the Veteran's claims for service 
connection for lumbar spine and cervical spine disabilities.  
Subsequently, however, in a November 2005 VCAA notice letter, the 
RO incorrectly characterized these issues as whether new and 
material evidence has been received sufficient to reopen 
previously denied claims for service connection for lumbar spine 
and cervical spine disorders.  The Board acknowledges that the 
Veteran's testimony at the recent hearing before the undersigned 
VLJ appears to reflect his understanding of the criteria 
necessary to satisfy his low back and neck claims.  
[Specifically, at that hearing, the Veteran testified that he has 
low back and neck disabilities resulting from an in-service back 
injury.  T. at 4-25.]  In light of the need to remand the 
Veteran's appeal for the evidentiary development discussed above, 
however, the Board believes that, on remand, a corrective VCAA 
letter pertaining to the Veteran's lumbar spine and cervical 
spine claims should be issued to him.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA 
notification letter with regard to the 
issues of entitlement to service connection 
for lumbar spine and cervical spine 
disabilities.  

2.  Procure copies of service treatment 
records from the Veteran's reserve duty 
from 1971 to 1975 from the Headquarter 
Company, U.S. Army Reserve, at 5340 Bandini 
Blvd., Bell, California 90201.  All efforts 
to obtain these documents should be 
annotated in the Veteran's claims folder.  
All such available documents should be 
associated with the Veteran's claims file.  
If the AOJ is unable to obtain these 
records, the Veteran must be notified of 
this fact, and a copy of such notification 
should be associated with his claims file.  

3.  Obtain copies of records of any 
psychiatric, low back, and neck treatment 
that the Veteran may have received at the 
Greater LA (Brentwood) VAMC between March 
2006 and June 2009 as well as copies of 
reports of psychiatric treatment that he 
may have received from the DDTP of the 
Greater LA VA Healthcare System since 
January 2005.  All efforts to obtain these 
documents should be annotated in the 
Veteran's claims folder.  All such 
available documents should be associated 
with the Veteran's claims file.  If the AOJ 
is unable to obtain these records, the 
Veteran must be notified of this fact, and 
a copy of such notification should be 
associated with his claims file.  

4.  Also, request a copy of the medical 
records used in support of the April 1984 
SSA decision awarding disability benefits 
to the Veteran.  All efforts to obtain 
these documents should be annotated in the 
Veteran's claims folder.  All such 
available documents should be associated 
with the Veteran's claims file.  If the AOJ 
is unable to obtain these records, the 
Veteran must be notified of this fact, and 
a copy of such notification should be 
associated with his claims file.  

5.  Following the above action and receipt 
of any additional evidence, schedule the 
Veteran for a VA orthopedic examination to 
determine the nature, extent, and etiology 
of any lumbar spine disability and 
cervical spine disability that he may 
have.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

For any lumbar spine disability and/or 
cervical spine disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disorder(s) had its(their) clinical onset 
in service or is(are) otherwise related to 
active duty.  In answering this question, 
the examiner should address the Veteran's 
service treatment records as well as his 
complaints of heavy lifting during his 
active duty.  

Complete rationale should be given for all 
opinions expressed.  

6.  Following completion of the above, 
re-adjudicate the issue of whether new and 
material evidence has been received 
sufficient to reopen the previously denied 
claim for service connection for a 
psychiatric disability, to include PTSD as 
well as the claims for service connection 
for lumbar spine and cervical spine 
disorders.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


